Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 05, 2015

The Court of Appeals hereby passes the following order:

A15A1939. JAMES D. CUNNINGHAM v. JENNIFER LEIGH HALL.

      James D. Cunningham filed a pro se personal injury action against Jennifer
Leigh Hall. Cunningham filed several motions that were denied by the trial court.
Cunningham requested a certificate of immediate review, which the trial court denied
on August 11, 2014. Thereafter, the trial court conducted a pre-trial hearing that
Cunningham failed to attend. The court thus dismissed the action without prejudice
on September 8, 2014. On September 10, 2014, Cunningham filed a notice of appeal,
seeking to appeal the August 11, 2014 order. We, however, lack jurisdiction.
      “Where the notice of appeal specifies that the appeal is taken from an order
which is not appealable and where the appeal is in fact taken from such an order, the
appeal is subject to dismissal.” (Punctuation omitted.) Richardson v. General Motors
Corp., 221 Ga. App. 583 (472 SE2d 143) (1996). Here, the notice of appeal specifies
that Cunningham seeks to appeal the August 11, 2014 order, which denied a request
for a certificate of immediate review. But the denial of a certificate of immediate
review is not appealable to this Court. Price v. State, 237 Ga. 352 (227 SE2d 368)
(1976). Accordingly, we lack jurisdiction over this appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     08/05/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.